                                        Case 19-12411                 Doc   Filed 07/26/19           Page 1 of 3

 Fill in this information to identify the case:
 Debtor 1        James Edward Scott
 Debtor 2
                  (Spouse, if filing)
 United States Bankruptcy Court for the Maryland District of Maryland
                                                            (State)
 Case number: 19-12411




Official Form 410S1
Notice of Mortgage Payment Change                                                                                                                 12/15
If the debtor’s plan provides for payment of postpetition contractual installments on your claim secured by a security interest in the debtor’s principal
residence, you must use this form to give notice of any changes in the installment payment amount. File this form as a supplement
to your proof of claim at least 21 days before the new payment amount is due. See Bankruptcy Rule 3002.1

Name of Creditor: Nationstar Mortgage LLC d/b/a Mr.                                  Court Claim No. (if known): 2
Cooper

Last four digits of any number                                                       Date of Payment Change:
you use to identify the debtor's               2368
account:                                                                             Must be at least 21 days after date of         October 1, 2019
                                                                                     this notice.

                                                                                     New total payment:
                                                                                                                                    $1,542.06
                                                                                     Principal, interest, and escrow, if any

Part 1:        Escrow Account Payment Adjustment

Will there be a change in the debtor's escrow account payment?

     No.
     Yes. Attach a copy of the escrow account statement prepared in a form consistent with applicable nonbankruptcy law. Describe
     the basis for the change. If a statement is not attached, explain why:




            Current escrow payment: $522.67                                         New escrow payment: $532.17

Part 2:        Mortgage Payment Adjustment

Will the debtor’s principal and interest payment change based on an adjustment to the interest rate in the debtor’s variable-rate account?

     No.
     Yes. Attach a copy of the rate change notice prepared in a form consistent with applicable nonbankruptcy law. If a notice is not
     attached, explain why:

            Current interest rate:                                      %           New interest rate:                               %


            Current principal and interest payment: $                               New principal and interest payment: $
Part 3:        Other Payment Change

Will there be a change in the debtor’s mortgage payment for a reason not listed above?

    No
    Yes. Attach a copy of any documents describing the basis for the change, such as a repayment plan or loan modification agreement.
     (Court approval may be required before the payment change can take effect.)
         Reason for change:

            Current mortgage payment:                                               New mortgage payment:
Debtor 1          James Edward Scott    Case 19-12411                  Doc          Filed 07/26/19    Page 2 of 3
                                                                                                     Case number: _19-12411_____________
                  First Name             Middle Name            Last Name




 Part 4:           Sign Here

 The person completing this notice must sign it. Sign and print your name and your title, if any, and state your address and
 telephone number.

 Check the appropriate box

       I am the creditor.
       I am the creditor’s authorized agent.
 I declare under penalty of perjury that the information in this Notice is true and correct to the best of my knowledge,
 information, and reasonable belief.

 X         /s/ Malcolm B. Savage, III                                                           Date: July 26, 2019
           Signature




 Print:                 Malcolm B. Savage, III                                                  Title Attorney
                        First Name               Middle Name           Last Name


 Company                Shapiro & Brown, LLP


 Address                10021 Balls Ford Road, Suite 200
                        Number          Street


                        Manassas, Virginia 20109
                        City                                   State     ZIP Code


 Contact phone          (703)499-5800                                                           Email VAECF@logs.com
                             Case 19-12411           Doc      Filed 07/26/19         Page 3 of 3

                                                  Certificate of Service

I hereby certify that a copy of the foregoing Response to Notice of Mortgage Payment Change was served on the parties listed
below by postage prepaid U.S. Mail, First Class or served electronically through the Court’s ECF System at the e-mail address
registered with the Court on this Date:

Date: July 26, 2019



Chapter 13 Trustee: Robert S. Thomas, II
Trustee Address: 300 E Joppa Road, Suite 409, Towson, MD 21286


Debtor's Counsel Name: J. Michael Broumas, Broumas Law Group LLC
Debtor's Counsel Address: 8370 Court Avenue, Suite 203, Ellicott City, MD 21043
Debtor's Counsel Email: michael@broumas.com


Debtor Name: James Edward Scott
Debtor's Mailing Address: 6554 Pennacook Court, Columbia, MD 21045




                                                                         /s/ Malcolm B. Savage, III
                                                                         William M. Savage, Esquire
                                                                         Federal I.D. Bar No. 06335
                                                                         Kristine D. Brown, Esquire
                                                                         Federal I.D. Bar No. 14961
                                                                         Thomas J. Gartner, Esquire
                                                                         Federal I.D. Bar No. 18808
                                                                         Gregory N. Britto, Esquire
                                                                         Federal I.D. Bar No. 22531
                                                                         Renee Dyson, Esquire
                                                                         Federal I.D. Bar No. 15955
                                                                         Malcolm B. Savage, III, Esquire
                                                                         Federal I.D. Bar No. 20300
                                                                         Nicole Lipinski, Esquire
                                                                         Federal I.D. Bar No. 19283
                                                                         Law Offices of Shapiro & Brown, LLP
                                                                         10021 Balls Ford Road, Suite 200
                                                                         Manassas, VA 20109
                                                                         (703) 261-7420

                                                                         17-270806
